-FOR IMMEDIATE RELEASE- ELRON ISSUES PROXY IN CONNECTION WITH SPECIAL SHAREHOLDERS MEETING ON APRIL 2, 2008 Tel Aviv, Israel  March 6, 2008 - Elron Electronic Industries Ltd. (NASDAQ & TASE: ELRN) today announced that further to its announcement on February 25, 2008, it has issued the proxy materials in connection with its Special Meeting of Shareholders to be held at 3.00 pm, Israel time, on April 2, 2008, at the Company's offices at 3 Azrieli Center, the Triangle Building, 42 nd Floor, Tel Aviv, Israel. The detailed notice and proxy statement to the shareholders shall be mailed on or about March 6, 2008 and will also be made available at no charge on the U.S. Securities and Exchange Commission's website at http://www.sec.gov and on the Israel Securities Authoritys website at http://www.magna.isa.gov.il. Elron Electronic Industries Ltd. (TASE & NASDAQ: ELRN), a member of the IDB Holding group, is a leading Israel-based technology holding company directly involved in the long-term performance of its group companies. Elron identifies potential technologies, creates strategic partnerships, secures financing, and recruits highly qualified management teams. Elron's group companies currently comprise a diverse range of publicly-traded and privately held companies primarily in the fields of medical devices, information & communications technology, clean technology and semiconductors. For further information, please visit www.elron.com Company Contact: Rinat Remler, Vice President & CFO Elron Electronic Industries Ltd. Tel. 972-3-6075555 elron@elron.net (Any statements in this press release that may be considered forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially. Actual results may differ from such forward-looking statements due to the risk factors discussed in periodic reports filed by the Company with the Securities and Exchange Commission, which the Company urges investors to consider). March 5, 2008 Dear Shareholder, You are cordially invited to attend a Special General Meeting of Shareholders of Elron Electronic Industries Ltd. (the  Company ) to be held at 3:00 pm., Israel time, on April 2, 2008, at the Companys offices at 3 Azrieli Center, the Triangle Building, 42nd Floor, Tel-Aviv, Israel. At this meeting you will be asked to approve the amendment of the terms and conditions of employment of Yair Cohen, a Vice President of the Company, as more fully set forth in the accompanying proxy statement. For the reasons set forth in the accompanying Proxy Statement, the Board of Directors unanimously recommends that you vote FOR the resolutions specified on the enclosed form of proxy. We look forward to greeting those shareholders present at the meeting personally; however, whether or not you plan to be with us at the meeting, it is important that your shares be represented. Accordingly, you are kindly requested to sign, date and mail the enclosed proxy in the envelope provided, at your earliest convenience, so that the proxy is received at the Companys offices no later than forty-eight hours before the meeting. Thank you for your cooperation. Very truly yours, ARIE MIENTKAVICH DORON BIRGER Chairman of the Board of Directors President & Chief Executive Officer Tel-Aviv, IsraelMarch 5, 2008 ELRON ELECTRONIC INDUSTRIES LTD. NOTICE OF A SPECIAL GENERAL MEETING OF SHAREHOLDERS N
